Citation Nr: 1507293	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-28 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a skin disorder, to include skin cancer.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

Veteran and his grandson


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to January 1946 and from September 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2012 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

The Veteran submitted new evidence within one year of the July 2012 decision and the claim was readjudicated in February 2013.  In March 2013, the Veteran then submitted a timely notice of disagreement.

In January 2015, the Veteran and his grandson testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his diagnosed skin cancer has been shown to be causally related to active duty military service.





CONCLUSION OF LAW

The criteria for entitlement to service connection for skin cancer have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, as the Board is granting the benefits sought in their entirety, there is no further need to discuss VA's efforts to comply with the duties to notify and assist. 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran has maintained that sun exposure while serving on active duty in the South Pacific during World War II caused his skin cancer.  His service treatment records note that the Veteran had tattoos and a scar on his left leg, but the records are otherwise silent for any complaints or treatment for a skin disability.  

In his January 2015 hearing testimony, the Veteran stated he was part of a port battalion sent to New Guinea and the Philippines during World War II that was tasked with unloading cargo.  He maintained that he spent as much as 12 to 14 hours on a shift exposed to the sun without protection.  The Veteran stated that his post-service work experience involved working in a factory setting with no sun exposure.

Post-service medical records shows that the Veteran has received intermittent treatment since January 1989 for basal cell carcinomas on his face and right lower leg.  In October 2012, the Veteran submitted a letter from his private doctor stating "[i]t is possible" that the Veteran contracted skin cancer as a result of sun exposure during his active duty service.

In September 2013, the Veteran was afforded a VA examination where he was noted to have a diagnosis of tumors and neoplasms of the skin, including malignant melanoma.  The examiner noted that the Veteran spent more than two years in the Philippines and New Guinea loading and unloading ships, and he spent 14 to 16 hours in the sun without protection.  The Veteran reported experiencing heat exhaustion during his tour and worked in mills after his military service.  

The VA examiner concluded that it was less than likely as not that the Veteran's 2-3 years of service in the Pacific was the cause of his skin cancers, but that it contributed to his development of the cancers.  In support of his conclusion, the VA examiner noted that the Veteran has a family history of skin cancer which puts him at risk of the development of the condition.  Further, the examiner noted that there was literature to support the Veteran's contention that servicemen who served in the Pacific had a higher incidence of skin cancer than those who served in Europe.  The examiner stated that both groups have an incidence of skin cancer.

The Veteran has also submitted a December 2013 private opinion from his treating doctor which states that the Veteran was diagnosed with skin cancer.  The private doctor stated that the Veteran has been a patient of his for "many years until the present time."  Further, the private doctor stated that he has personally reviewed the Veteran's medical history, as well as his history of service in the military in the South Pacific during World War II.  The private doctor stated that the Veteran has no other known risk factors that may have precipitated his current condition of skin cancer.  As such, the private doctor concluded that it was as likely as not that the Veteran's condition can be attributed to his military service sun exposure while he served in the South Pacific unloading cargo ships with no sun protection.

The Board finds no reason to doubt the Veteran's credibility as regards his account of sun exposure in service.  The Veteran's DD 214 reflects that he had more than two years and nine months of foreign service during World War II.  His personnel records note that he arrived in the Asian Pacific Theater in April 1943 and spent time in New Guinea and the southern Philippines.  The Veteran's military occupational specialty ("MOS") was longshoreman.  Furthermore, the Veteran's private doctor considered the Veteran's history and medical records and opined that it was as likely as not that the Veteran's diagnosed skin cancer can be attributed to sun exposure during his military service.

Upon careful review of the record, the Board finds that the evidence in this case to be in relative equipoise.  The medical evidence and opinions from the Veteran's private doctor and the September 2013 VA examiner provide contrasting, yet well-reasoned viewpoints, and the reports are adequate for adjudication.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Reasonable doubt created by the approximate balance of evidence must be resolved in favor of the Veteran.  

Affording the Veteran the benefit of the doubt, the Board finds the evidence is at least in equipoise as to whether the Veteran's skin condition is due to sun exposure during active duty service.  Consequently, service connection is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for skin cancer is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


